Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Non-Final Rejection 

 The Status of Claims:
Claims 1-20 are pending. 
Claims 1-20 are rejected. 

DETAILED ACTION
1. 	Claims 1-20 are under consideration in this Office Action.
 					       Priority 
2.	It is noted that this application is a 371 of PCT/NL2019/050654 09/30/2019
which has a foreign priority document, EUROPEAN PATENT OFFICE (EPO)18197773.7 09/28/2018.

    Drawings
3.         The drawings filed on 3/8/21 are accepted by the examiner. 
        IDS
4.          The IDS filed on 4/8/21 & 5/03/21 are reviewed by the examiner.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Par S Jaulmes (Acta Crystallographica, Section B: Structural Crystallography and Crystal Chemistry, 1 January 1982 (1982-01-01), pages 279-281) in view of Wikipedia I  (Base (chemistry), September 2017, p. 1-9) and, VAN KRIEKEN et al (US 2018/0044312 A1)



Applicant claims the followings:
1. (Currently Amended) A methodrystallizing a 2,5-furandicarboxylic acid mono salt.  
2. (Currently Amended) The method, wherein the 2,5-furandicarboxylic acid mono salt comprises a cation selected from the group consisting of alkali metals, alkaline earth metals, ammonium cations, and combinations thereof- 
3. (Currently Amended) The methodlaim 1, comprising the steps of providing a first aqueous fluid comprising 2,5- furandicarboxylate and crystallizing the 2,5-furandicarboxylic acid mono salt from said first aqueous fluid to provide a crystallized 2,5-furandicarboxylic acid mono salt.  
4. (Currently Amended) The methodlaim 3, wherein crystallizing the 2,5-furandicarboxylic acid mono salt is carried out by adjusting the pH of the first aqueous fluid to a pH of 1.8 or higher
5. (Currently Amended) The methodlaim 3, wherein the method further comprises providing a second aqueous fluid, 
6. (Currently Amended) The method5, wherein crystallizing the 2,5-furandicarboxylic diacid is carried out by adjusting the pH of the Page 4 second aqueous fluid to a pH lower than 1.8
7. (Currently Amended) The methodlaim 5, wherein crystallizing the 2,5-furandicarboxylic acid mono salt results in a suspension comprising the crystallized 2,5-furandicarboxylic acid mono salt and wherein the method preferably further comprises filtration of the crystallized 2,5-furandicarboxylic acid mono salt to provide a residue comprising the 2,5-furandicarboxylic acid mono salt.  
8. (Currently Amended) The method7, wherein said aqueous second fluid is obtained by contacting the residue comprising the 2,5- furandicarboxylic acid mono salt with an aqueous fluid, and then optionally heated to at least partially dissolve 2,5-furandicarboxylic acid mono salt.  
9. (Currently Amended) The method
10. (Currently Amended) The methodlaim 1, wherein said method is at least partially carried out in a continuous or semi- continuous manner, 
11. (Currently Amended) The methodwherein said method is at least partially carried out in a continuous or semi-continuous manner, at least partially in one or more continuous mixed-suspension mixed product removal (MSMPR) crystallizers in series and wherein said crystallization of the 2,5- furandicarboxylic acid mono salt is carried out in one or more first continuous MSMPR crystallizer and said crystallization of 2,5-furandicarboxylic acid is carried out in one or more second continuous MSMPR crystallizer that is connected to the first MSMPR crystallizer, with optionally a filtration device located between said first and second MSMPR crystallizers.  
Page 5  
12. (Currently Amended) Monosodium 2,5-furandicarboxylic acid, laim 1.  
13. (Currently Amended) The monosodium 2,5-furandicarboxylic acid in accordance with 12, wherein monosodium 2,5-furandicarboxylic acid is a monohydrate.  
14. (Original) Use of a 2,5-furandicarboxylic acid mono salt for the purification of 2,5- furandicarboxylic acid or a salt thereof and/or for providing solid 2,5-furandicarboxylic acid.  
15. (New) The method in accordance with claim 2, wherein the 2,5-furandicarboxylic acid mono salt comprises a cation selected from the group consisting of sodium, potassium, lithium, magnesium, calcium, ammonium (NH4+), tetraalkyl ammonium, and combinations thereof.  
16. (New) The method in accordance with claim 2, wherein the 2,5-furandicarboxylic acid mono salt comprises a sodium cation.  
17. (New) The method in accordance with claim 4, wherein crystallizing the 2,5- furandicarboxylic acid mono salt is carried out by adjusting the pH of the first aqueous fluid to a pH in the range of 2 to 6.  
18. (New) The method in accordance with claim 4, wherein crystallizing the 2,5- furandicarboxylic acid mono salt is carried out by adjusting the pH of the first aqueous fluid to a pH of about 3.  
19. (New) The method of claim 6, wherein crystallizing the 2,5-furandicarboxylic diacid is carried out by adjusting the pH of the second aqueous fluid to a pH in the range of 0 to 1.7.  
20. (New) The method in accordance with claim 7, wherein the method further comprises filtration of the crystallized 2,5-furandicarboxylic acid mono salt to provide a residue comprising the 2,5-furandicarboxylic acid mono salt.  

Determination of the scope and content of the prior art

Par S Jaulmes discloses the preparation of the mono potassium salt of FDCA as in Claim 15; FDCA is added to an aqueous potassium hydroxide solution until a pH of 3.1 is reached as in Claims 4, 17-18 (in part). (see page 280, left hand column, second full paragraph). As small crystals are formed in this process, the resulting liquid is a suspension. as in Claims 1-8  (in part).

The current invention, however, differs from the prior art in that the claimed purification process of FDCA and the formation of monosodium 2,5-furandiucarboxylic acid and the formations of a monohydrate and the method being continuous are  unspecified in the prior art.

Wikipedia I teaches that very strong bases hydrolyze in water almost completely, resulting in the "leveling effect.". In this process, the water molecule combines with a strong base, due to the water's amphoteric ability; and, a hydroxide ion is released.[4] Very strong bases can even deprotonate very weakly acidic C–H groups in the absence of water. Here is a list of several strong bases: Lithium hydroxide (LiOH) Sodium hydroxide (NaOH) Potassium hydroxide (KOH) (see page 4, the section of Strong bases)

Furthermore, VAN KRIEKEN et al. discloses a method for manufacturing furan-2,5-dicarboxylic acid (FDCA) by converting a furan-2,5-dicarboxylate salt (MFDC) into FDCA, including the steps of combining an aqueous solution of MFDC with a concentration of at least 5 wt.% with an inorganic acid (HY), to form a reaction mixture including solid FDCA in a concentration of 1-15 wt.% in a salt solution resulting from the cation of furan-2,5-dicarboxylate salt and the anion of the inorganic acid (MY solution), removing solid FDCA from the reaction mixture in a solid/liquid separation step, and providing part of the MY solution resulting from the solid/liquid separation step to the step of combining MFDC with HY. (see abstract)

Where the FDCA salt is soluble in water, after biomass removal, a solution comprising dissolved FDCA salt is thus obtained, which can be used as starting material in the process according to the invention, optionally after further purification  as in Claims 1 and 14 and/or water removal steps. 
Where the fermentation broth comprises FDCA salt in the solid state, the FDCA salt can be separated from the fermentation broth via solid-liquid separation methods such as filtration, as in Claims 9  and 20 or one of the other methods discussed above. The solid FDCA salt thus obtained can be used as starting material in the process according to the invention, optionally after further purification steps. (see page 3, paragraphs#0040-0041)


Ascertainment of the difference between the prior art and the claims

1. 	 The difference between the instant application and the applied art is that the applied art do not expressly teach the claimed formations of a monohydrate present in the monosodium 2,5-furandiucarboxylic acid.
2.	The difference between the instant application and the applied Par S Jaulmes and  Wikipedia I art is that the applied art do not expressly teach the claimed the claimed purification process of FDCA. The deficiency of the Par S Jaulmes and Wikipedia I  is cured by the , VAN KRIEKEN et.

3.	The difference between the instant application and the applied Par S Jaulmes art is that the applied art do not expressly teach the claimed formation of monosodium 2,5-furandiucarboxylic acid . The deficiency of the Par S Jaulmes is cured by the Wikipedia I.
4. 	The difference between the instant application and the applied Wikipedia art is that the applied art do not expressly teach the use of the claimed 2,5-furandiucarboxylic acid during the formation of monosodium 2,5-furandiucarboxylic acid. The deficiency of the Wikipedia I is cured by the Par S Jaulmes.


Resolving the level of ordinary skill in the pertinent art.

Regarding the Claims 10-11, with respect to the lack of disclosing the continuous process, the prior art are silent about it. However, according to the a case law, it is well- established that batch and  continuous processes are not patentably distinct with each other. See , e.g.  In re Dilnot, 319 F. 2d 188, 138 USPQ 248 (C.C.P. A. 1963).  Therefore, it would have been obvious to the skilled artisan in the art to be motivated to conduct the prior art process continuously as an alternative to the batch process in the absence of an unexpected result.


Regarding the Claims 12 and 16,  with respect to the lack of disclosing the claimed formation of monosodium 2,5-furandiucarboxylic acid,, the prior art are silent about it. However, Par S Jaulmes discloses the preparation of the mono potassium salt of FDCA by adding it to the aqueous potassium hydroxide solution (see page 280, left hand column, second full paragraph). Moreover, Wikipedia I does point out that  very strong bases  such as potassium hydroxide and sodium hydroxide are available   to be used in the chemical reaction process . (see page 4, the section of Strong bases). Thus, if the skilled artisan in the art had desried to develop the monosodium 2,5-furandiucarboxylic acid as an alternative to mono potassium salt of FDCA, it would have been obvious to the skilled artisan in the art to be motivated to  use NaOh as a strong base in the Par S Jaulmes preparation. This is because the skilled artisan in the art would expect such a manipulation to be within the purview of the skilled artisan in the art.
Regarding the Claim 13, with respect to the lack of disclosing the claimed formations of a monohydrate present in the monosodium 2,5-furandiucarboxylic acid, the prior art are silent about it. However, Par S Jaulmes does indicate the presence of water during the preparation of the mono potassium salt of FDCA, when FDCA is added to the aqueous potassium hydroxide solution. Furthermore, according to Wikipedia II, (, Water of Crystallization, Feb. 2017, p.1-8 (Year: 2017), it is a well-known fact that in chemistry, water(s) of crystallization or water(s) of hydration are water molecules that are present inside crystals. Water is often incorporated in the formation of crystals from aqueous solutions.[1] In some contexts, water of crystallization is the total mass of water in a substance at a given temperature and is mostly present in a definite (stoichiometric) ratio. Classically, "water of crystallization" refers to water that is found in the crystalline framework of a metal complex or a salt, which is not directly bonded to the metal cation. Thus, it is reasonable to form the monohydrate in combination with mono potassium salt of FDCA.

Regarding the Claim 19,  with respect to the lack of disclosing the claimed pH range being 0 to 1.7, Par S Jaulmes discloses the preparation of the mono potassium salt of FDCA by adding it to the aqueous potassium hydroxide solution until a pH of 3.1 is reached (see page 280, left hand column, second full paragraph). Thus, the claimed and the priorart ragnes are not overlapped with each other. Even so, it would have been obvious to the skilled artisan in the art to be motivated to adjuast the pH ranges by a routine experimentation to arrive at the claimed invention in the absence of an unexpected result.   This is because the skilled artisan in the art would expect such a manipulation to be within the purview of the skilled artisan in the art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.

Par S Jaulmes expressly discloses the preparation of the mono potassium salt of FDCA by adding it to an aqueous potassium hydroxide solution as a result of process, crystals are formed in this process. While, Wikipedia I does teach that very strong bases  such as potassium hydroxide and sodium hydroxide are available  to be used in the chemical reaction process . (see page 4, the section of Strong bases). Moreover, 
VAN KRIEKEN et al. does describe the method for manufacturing furan-2,5-dicarboxylic acid (FDCA) by converting a furan-2,5-dicarboxylate salt (MFDC) into FDCA, including the steps of combining an aqueous solution of MFDC , which can be further purified with a filtration step. 
Both of Par S Jaulmes and VAN KRIEKEN et al processes are closely related to each other for the preparation of FDCA or the salt form of FDCA.  Furthermore, VAN KRIEKEN does offer guidance that further purification of FDCA or its salt can be applied (see page 3, apargraph#0041). Also, Wikipedia I does teach the equivalency between sodium hydroxide and potassium hydroxide as for using the strong base in the chemical reaction.,
Thus, if the skilled artisan in the art had desired to develop the pure monosodium 2,5-furandiucarboxylic acid as an alternative to mono potassium salt of FDCA, it would have been obvious to the skilled artisan in the art to be motivated to use  a teaching of Wikipedia I for NaOH as a strong base in combination with VAN KRIEKEN’s purification step in the Par S Jaulmes preparation so as to obtain the desired pure product . This is because the skilled artisan in the art would expect such combined prior art to be feasible and successful as guidance shown in the art.

Conclusion
Claims 1-20 are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        5/22/22